DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis (US 2011/0213095).
Considering Claims 6 and 8:  Louis teaches a polyarylether ketone prepared from the reaction of 4,4-difluorobenzophenone, hydroquinone, and a sodium salt in diphenylsulfone (Example 1-9), which results in structure II, and having a color profile of L greater than 85, a* between 0.2 and 0.6, and b* between 4.92 and 7.54 (Table 4).  Louis would contain residual reactants following the production of the polymer.
	Louis does not measure the absorbance of the polymer at 550 nm, but teaches that the polymers having light colors/low absorbance (Table 4), and teaches that the polymers are an improvement over the polymers having an absorbance of 0.20 in the prior art (¶0006).  Louis teaches the same polymer structure and color profile of the polymer as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 13:  Louis teaches the same structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claims 22:  Louis teaches enclosures for electronic devices made of the polymer (¶0230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Louis (US 2011/0213095) as applied to claim 6 above, and further in view of Bender et al. (Organic Process Research and Development, 2002, 6, 714-720).
Considering Claim 7:  Louis teaches the polyarylene ether ketone of claim 6 as shown above.
	Louis is silent towards the polydispersity of the polymer.  However, Bender et al. teaches a polyarylene ether ketone having a polydispersity of 2.37-2.39 (Abstract).  The polydispersity is controlled by optimizing the reaction conditions (Introduction).  Louis and Bender et al. are analogous art as they are concerned with the same field of endeavor, namely polyarylene ether ketones.  It would have been obvious to a person having ordinary skill in the art to have produced a polymer with the polydispersity of Bender et al. in the process of Louis, and the motivation to do so would have been, as Bender et al. suggests, to allow the polymer to be used in ultrathin films and photoresist materials (Introduction).  

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US 2011/0213095) as applied to claim 10 above.
Considering Claims 11 and 12:  Louis teaches the polyarylene ether ketone of claim 10 as shown above. 
	Louis teaches purifying the polymers by washing with solvents and water to remove unreacted materials (Example 1).  Louis is silent towards the amount of residual 4,4’-difluorobenzophenone and diphenylsulfone in the polymer after the washing step.  Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held nonobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
	The instant invention teaches forming the pure product through a similar washing process to that shown in Louis and attributes the purity levels to the use of a low absorbance polymer rather than any particular purification process.  It would have been obvious to a person having ordinary skill in the art to have obtained the claimed impurity levels in the washing of Louis, and the motivation to do so would have been, to prevent the impurities for hindering the properties of the polymer.

s 6, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US Pat. 4,320,224).
Considering Claim 6:  Rose et al. teaches a polyarylene ether ketone having an absorbance at 550 nm of less than 0.15 (1:20-34, 4:21-47).  Rose et al. teaches the polymer as being prepared from a carbonate salt, organic dihalide, and aromatic sulfone solvent (Example 1), and thus would contain trace amounts of the reactants following the reaction.  Rose et al. teaches the polymer as having the structure 
    PNG
    media_image2.png
    58
    243
    media_image2.png
    Greyscale
(Example 1).  Rose et al. teaches that a sodium salt is preferably used as the carbonate salt (7:39-46).
	Rose et al. teaches the polyarylene ether ketone as having an absorbance at 550 nm of less than 0.15 (1:20-34, 4:21-47), which overlaps with the claimed range of less than 0.12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Rose et al. teaches that the absorbance is controlled by reducing chain branching and removing colored impurities (4:21-47) and teaches that the color can be controlled by the amount of carbonate salt (7:39-49) and reaction conditions (Examples 8-11).  It would have been obvious to have controlled the reaction conditions of Rose et al. to arrive at the claimed absorbance, and the motivation to do so would have been, to provide a high quality polymer with low absorbance (4:21-47). 
Considering Claim 13:  Rose et al. teaches the same structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 22:  Rose et al. teaches a wire wrap comprising the polyarylene ether ketone (9:1-22).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US Pat. 4,320,224) as applied to claim 6 above, and further in view of Bender et al. (Organic Process Research and Development, 2002, 6, 714-720).
Considering Claim 7:  Rose et al. teaches the polyarylene ether ketone of claim 6 as shown above.
.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US Pat. 4,320,224) as applied to claim 10 above.
Considering Claims 11 and 12:  Rose et al. teaches the polyarylene ether ketone of claim 10 as shown above. 
	Rose et al. teaches purifying the polymers by washing with solvents and water to remove unreacted materials (Example 1).  Rose et al. is silent towards the amount of residual 4,4’-difluorobenzophenone and diphenylsulfone in the polymer after the washing step.  Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held nonobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
	The instant invention teaches forming the pure product through a similar washing process to that shown in Rose et al. and attributes the purity levels to the use of a low absorbance polymer rather than any particular purification process.  It would have been obvious to a person having ordinary skill in the art to have obtained the claimed impurity levels in the washing of Rose et al., and the motivation to do so would have been, to prevent the impurities for hindering the properties of the polymer.

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the examples of Rose et al. do not teach the use of a sodium carbonate and the claimed absorbance is not persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  Rose et al. teaches the polyarylene ether ketone as having an absorbance at 550 nm of less than 0.15 (1:20-34, 4:21-47), which overlaps with the claimed range of less than 0.12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Rose et al. teaches that the absorbance is controlled by reducing chain branching and removing colored impurities (4:21-47) and teaches that the color can be controlled by the amount of carbonate salt (7:39-49) and reaction conditions (Examples 8-11).  It would have been obvious to have controlled the reaction conditions of Rose et al. to arrive at the claimed absorbance, and the motivation to do so would have been, to provide a high quality polymer with low absorbance (4:21-47). 
B)  The applicant’s argument that there is no expectation of inherency due to the difference in preparation is not persuasive.  The applicant points to different properties other than the claimed property being affected by the preparation process.  However, there is no data with regard to the critical strain energy release rate.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
C)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ratio of potassium carbonate and sodium carbonate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	D)  The applicant’s argument that Louis does not teach the claimed absorbance is not persuasive.  Louis does not measure the absorbance of the polymer at 550 nm, but teaches that the polymers having light colors/low absorbance (Table 4), and teaches that the polymers are an improvement over the polymers having an absorbance of 0.20 in the prior art (¶0006).  Louis teaches the same polymer structure and color profile of the polymer as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  As Louis teaches the same chemical structure and the claimed color properties as set forth in claim 8, the absorbance, as a measure of the color, would inherently result in the polymer of Louis.  The applicant has not presented any evidence that the process of Louis would result in a polymer with an absorbance of greater than 0.12. 
	The Office does not disagree that the properties of a polymer can be affected by the process of preparing the polymer.  However, that is not the issue at hand.  The issue is whether the polymer of Louis specifically has the claimed properties.  As the action sets forth a case for inherency, the burden shifts to the applicant to overcome the rejection.
	E)  The applicant’s argument Bender et al. is directed towards a different polyarylene ether ketone than the instant claims is not persuasive.  Rose et al. (4:48-68) and Louis (¶0023) both teach that bisphenol A can be used in their polymers, and thus there would be a reasonable expectation of success in applying the teachings of Bender et al. to the similar polymers of Rose et al. and Louis.  
	F)  The applicant’s arguments that the amount of residual 4,4’-difluorobenzophenone and diphenylsulfone are not inherent are not persuasive.  The applicant compares the instant invention to a commercially available polymer rather than a polymer made by the process of Rose et al. or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767